DETAILED ACTION
This action is in response to the Amendment dated 28 February 2022.  Claims 1, 8 and 15 are amended.  Claims 21-23 have been added.  No claims have been cancelled.  Claims 1-23 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Suggestion
Examiner suggests that applicant amend the independent claims to particularly identify which result in the list is the respective result (e.g. wherein the search results include a respective result partially covered by the soft keyboard).  Examiner believes an amendment in this manner would facilitate the advancement of prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written support for “displaying a second portion of content on the display that corresponds to the respective result in the list of search results” where the respective result in the list of results is not particularly defined.  The drawings, Figs. 5H-I, support one very specific scenario/embodiment where only the search result item that was partially covered by the soft keyboard has the ability to display additional content.  It is impermissible to import subject matter from the specification into the claim, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).  The claim language is written as "displaying a second portion of content on the display that corresponds to the respective result in the list of search results" without particularly identifying which result in the list of results is the respective result, which is broader than the narrow exemplary embodiment provided by applicant in the drawings.  For the broadest reasonable interpretation of this limitation, any displayed result presenting content can be the respective result in the list.  Looking at Figs. 5H-I, individual search results 5050-1, -2, -3, and -4 in the list do not show any support for having the ability to show additional content when the soft keyboard is closed.  Therefore, the broadest reasonable interpretation of the claim limitation is not supported by the written description and is new matter.  In this situation, the claim language needs to be precise regarding exactly which search result of the list content is being added onto in order to be fully supported by the specification and drawings.  Examiner suggests: "wherein the search results include a respective result partially covered by the soft keyboard.”  Dependent claims 2-7, 9-14 and 16-23 are rejected for incorporating the deficiencies of their respective base independent claim.  Newly added claims 21-23 still do not identify which result in the list of search results is the respective result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2008/0167809 A1) in view of Hinckley (US 2009/0058820 A1) and further in view of Casparian et al. (US 2009/0183098 A1) and further in view of Best et al. (US 2009/0313220 A1).

As for independent claim 1, Geelen teaches a device comprising:
a touch screen display [(e.g. see Geelen paragraph 0026) ”the present invention employs a touch sensitive screen to achieve this functionality”].
one or more processors [(e.g. see Geelen paragraph 0013) ”processing means”].
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [(e.g. see Geelen paragraph 0019) ”a computer program comprising computer program code means adapted to perform all the steps of the method”].
displaying a search input area and a soft keyboard on the touch screen display that includes a respective key [(e.g. see Geelen paragraph 0025 and Fig. 3 numerals 28 and 32) ”the screen display 26 in FIG. 3 is that shown when the "City" icon 16 is selected. In FIG. 3, an on-screen keyboard 28 is shown, together with an excerpt 30 of a list of the most recently visited cities in alphabetical order, a text entry field 32 in which alphanumeric characters typed in by the user appear”].
receiving a first input of the soft keyboard, the first input corresponding to selection of one or more search input characters [(e.g. see Geelen paragraph 0026 and Fig. 5) ”Referring to FIG. 5, a further screen shot 42 is shown where the user has entered the characters "Li" in the text entry field by touching the relevant portions of the screen beneath which the control character buttons 44 "L" and 46 "I" appear”].
in response to detecting the first input on the soft keyboard: displaying the one or more search input characters in the search input area on the touch screen display [(e.g. see Geelen paragraphs 0025, 0026 and Fig. 5) ”a text entry field 32 in which alphanumeric characters typed in by the user appear … Referring to FIG. 5, a further screen shot 42 is shown where the user has entered the characters "Li" in the text entry field by touching the relevant portions of the screen beneath which the control character buttons 44 "L" and 46 "I" appear”].
performing a search of content using the one or more search input characters [(e.g. see Geelen paragraph 0027 and Fig. 5) ”Such action, in the prior art, would result in a single search being performed in the database of descriptive data, and a set of results being returned containing all cities in "The Netherlands" (i.e. the particular country selected or displayed at 34) beginning with (or containing) the phrase "Li". This result set, or a part of it, for example the first two entries would be displayed in list format, in place of the previously displayed list 30 of most recently visited cities”].
displaying a list of search results from the search while concurrently displaying the soft keyboard on the touch screen display, wherein the search results includes a respective result, and wherein a first portion of content corresponding to the respective result is displayed in the list of search results [(e.g. see Geelen paragraph 0028 and Fig. 5 numeral 48) ”In accordance with the invention, two separate searches are conducted, the first being conducted within the descriptive data for cities, and a second search being conducted within the list of most recently visited cities, the results of both such searches being stored in memory, preferably adjacently and recalled for display in a juxtaposed manner such that the results from the second search within most recently visited cities are displayed atop the list of results from the first search of city descriptive data, that is other city names. The abridged or excerpted combined list is displayed at 48 in FIG. 5, the city entry "Lievelde" being the only city matching the search text "Li", user-entered at 32, and the city "Lichtmis (Zwolle)" being the first of many other cities stored in the database”].
receiving a second input on the soft keyboard, the second input corresponding to selection of the respective key [(e.g. see Geelen paragraph 0028 and Fig. 5 numeral 36) ”This excerpted list 48 can be expanded by pressing button 36 to display an extended list 48”].
in response to detecting the second input corresponding to selection of the respective key while the respective key is displayed with the second string of characters: ceasing to display the soft keyboard on the touch screen display [(e.g. see Geelen paragraph 0028 and Figs. 5-6) ”This excerpted list 48 can be expanded by pressing button 36 to display an extended list 48, as shown in FIG. 6 and subsequently scrolled using buttons 38, 40. As can be seen from FIG. 6, the lists appear seamless, despite the list of most recently visited cities only including a single entry, that is "Lievelde". The only distinction to be made, or indication that the lists are different is that alphabetically, "Lievelde" is not alphabetically arranged with respect to "Lichtmis (Zwolle)". The display of such lists is however seamless.”].  Examiner notes that, as depicted from Figs. 5 to 6, activation of the key ceases the display of the on-screen keyboard and displays the expanded search result list.

Geelen does not specifically teach [performing a search of content] from multiple applications on the device.  However, in the same field of invention, Hinckley teaches:
[performing a search of content] from multiple applications on the device [(e.g. see Hinckley paragraphs 0028, 0029, 0033) ”that the evaluation component 202 may be a system component independent of individual applications; in this manner, the flick gesture serves as a system-wide gesture that supports all applications, rather than requiring individual applications to implement suitable search functionality … a single flick gesture can present various types of search results that are grouped together, or interspersed according to a ranking function, e.g. a results list with desktop search results, web search results, image search results, etc … The system 300 may present an initial list of desktop search results, sorted by age, if no query term is present so that all recent documents, emails, etc. are available as a default search that the user can then further filter down (e.g., by file type, author, date, etc) or further restrict by adding search terms to the query. For example, an empty data selection coupled with a flick gesture can return recent search results from a previous search in which a user can further filter down by adding a search term or by other data (e.g., file type, date, author, etc.)”].
Therefore, considering the teachings of Geelen and Hinckley, it would have been obvious to one having ordinary skill in the art at the time of the invention to add [performing a search of content] from multiple applications on the device, as taught by Hinckley, to the teachings of Geelen because it allows a user to quickly and efficiently search data with minimal interruption or distractions (e.g. see Hinckley paragraph 0024).

Geelen and Hinckley do not specifically teach key that is identified with a first string of characters, ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters, or [selection] while the respective key is displayed with the second string of characters.  However, in the same field of invention, Casparian teaches:
key that is identified with a first string of characters [(e.g. see Casparian paragraphs 0020, 0024, 0036) ”As used herein, the term "keyboard layout" refers to characteristics of a keyboard design, such as relative position of keys, key size, key shape, key rotational-orientation, the number or selection of keys used for the particular profile, key color, background image for the keyboard, key function, text or graphical icon associated with each key … The label option 332 allows the user to assign particular labels, such as text strings, to particular keys. In an embodiment the assigned labels will be displayed with the associated keys when the layout is displayed at the touch-screen 106 … When the processor 110 executes instructions of the application 120, the keyboard layout associated with the keyboard profile 130 will be displayed at the touch-screen display unit 106”].
ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters [(e.g. see Casparian paragraphs 0024, 0025) ”particular keyboard profiles can be associated with particular applications. Accordingly, when an application is executed by the processor 110, a keyboard based on the associated keyboard profile can be displayed at the touch-screen display unit 106. To illustrate, the application 120 can be associated with the keyboard profile 130 and the application 122 associated with the keyboard profile 132. When the processor 110 executes instructions of the application 120, the keyboard layout associated with the keyboard profile 130 will be displayed at the touch-screen display unit 106. Similarly, when the processor 110 executes instructions of the application 122, the keyboard layout associated with the keyboard profile 132 will be displayed at the touch-screen display unit 106 … By associating particular keyboard layouts with particular applications, the keyboard layout can be customized for each application”].  Examiner notes that the string of characters presented on a key/button is nonfunctional printed matter.  Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  See MPEP 2111.05.
[selection] while the respective key is displayed with the second string of characters [(e.g. see Casparian paragraphs 0024, 0025) ”when the processor 110 executes instructions of the application 122, the keyboard layout associated with the keyboard profile 132 will be displayed at the touch-screen display unit 106 … In contrast, the keyboard profile 132 for the application 132 can provide a layout customized for a role-playing game, providing keys strategically placed or organized such as in groups or quadrants, that allow quick access to spells, inventory, weapon changes, character interactions, and the like. By allowing for customized keyboards for different applications, the user's experience with the application can be enhanced”].  Examiner notes that the user may provide input to the customized keyboard where the key labels have been changed between applications.
Therefore, considering the teachings of Geelen, Hinckley and Casparian, it would have been obvious to one having ordinary skill in the art at the time of the invention to add key that is identified with a first string of characters, ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters, or [selection] while the respective key is displayed with the second string of characters, as taught by Casparian, to the teachings of Geelen and Hinckley because it allows a keyboard layout to be customized for different applications which enhances the user's experience (e.g. see Casparian paragraph 0025).

Geelen, Hinckley and Casparian do not specifically teach displaying a second portion of content on the display that corresponds to the respective result in the list of search results, wherein the second portion of content was not displayed prior to detecting the second input.  However, in the same field of invention, Best teaches:
displaying a second portion of content on the display that corresponds to the respective result in the list of search results, wherein the second portion of content was not displayed prior to detecting the second input [(e.g. see Best paragraphs 0010, 0050, 0052) ”the user me expand the information displayed by pressing a certain key-combination on a … keyboard … to dynamically expand the amount of information displayed with search or query results are contemplated. Some embodiments generally comprise a method for viewing information of a search. These embodiments may include presenting a number of search results in response to the search … and dynamically expanding the amount of information displayed associated with the selected search results … the application controlling the content displayed in search window 200 may generate pop-up window 252, determine an amount of information to display based on the amount of the time, retrieve additional the amount of information associated with search result 255, and start dynamically expanding the amount of information displayed for search result 255. As FIG. 2B illustrates, the application may populate pop-up window 252 with more information than the amount that was originally shown for search result 255. For example, pop-up window 252 now includes more context information, such as introductory text 256, additional text 257, and additional text 258”].
Therefore, considering the teachings of Geelen, Hinckley, Casparian and Best, it would have been obvious to one having ordinary skill in the art at the time of the invention to add displaying a second portion of content on the display that corresponds to the respective result in the list of search results, wherein the second portion of content was not displayed prior to detecting the second input, as taught by Best, to the teachings of Geelen, Hinckley and Casparian because dynamically expanding the amount of information available to the user allows the user to determine whether the search result is contextually relevant to the information that the user seeks, without forcing the user to actually load the entire page and increase the overall bandwidth of system (e.g. see Best paragraph 0040).

As for dependent claim 2, Geelen, Hinckley, Casparian and Best teach the device as described in claim 1 and Geelen further teaches:
wherein the one or more programs further include instructions for: prior to displaying the search input area and the soft keyboard on the touch screen display: detecting a predefined user gesture [(e.g. see Geelen paragraphs 0024, 0025 and Fig. 2) ”As can be seen in the figure, a further set of icons 16, 18, 20, 22, 24, is displayed, allowing the entry of further information regarding a new destination to which the user desires to navigate. The icons have text labels "City", "Street and house number", "Postcode", "Crossing or Intersection", and "Spoken Address" respectively, and such labels are indicative of the data entry required in the following user screens presented when such options are chosen … when the "City" icon 16 is selected”].
in response to detecting the predefined user gesture, displaying the search input area on the touch screen display [(e.g. see Geelen paragraph 0025 and Fig. 3) ”To illustrate the invention, the screen display 26 in FIG. 3 is that shown when the "City" icon 16 is selected. In FIG. 3, an on-screen keyboard 28 is shown, together with … a text entry field 32 in which alphanumeric characters typed in by the user appear”].

As for dependent claim 3, Geelen, Hinckley, Casparian and Best teach the device as described in claim 2 and Geelen further teaches:
wherein detecting the predefined user gesture comprises detecting a contact with a home button of the multifunction device [(e.g. see Geelen paragraph 0024 and Fig. 1) ”The screen displays a number of icons 4, 6, 8, 10, 12, some of which may be disabled depending on current configuration of the PND, and provide a means whereby a user can navigate simply to a pre-entered "home" destination (4)”].

As for dependent claim 4, Geelen, Hinckley, Casparian and Best teach the device as described in claim 2, but Geelen does not specifically teach wherein the detecting the predefined user gesture comprises detecting a finger swipe gesture on the touch screen display.  However, Hinckley teaches:
wherein the detecting the predefined user gesture comprises detecting a finger swipe gesture on the touch screen display [(e.g. see Hinckley paragraph 0006) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Geelen, Hinckley, Casparian and Best teach the device as described in claim 4, but Geelen does not specifically teach wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a left to right swipe gesture.  However, Hinckley teaches:
wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a left to right swipe gesture [(e.g. see Hinckley paragraph 0006, 0043 and Fig. 5 numeral 504) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … The user 502 can perform a flick gesture 504 in any suitable direction, wherein such flick gesture 504 can trigger an in situ search. It is to be appreciated that although eight directions are illustrated, the subject innovation can implement any suitable number of flick gesture directions in order to activate a search. In one particular example, the flick gesture 504 can be recognized along eight cardinal compass directions”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Geelen, Hinckley, Casparian and Best teach the device as described in claim 4, but Geelen does not specifically teach wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a top to bottom swipe gesture.  However, Hinckley teaches:
wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a top to bottom swipe gesture [(e.g. see Hinckley paragraph 0006, 0043 and Fig. 5 numeral 504) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … The user 502 can perform a flick gesture 504 in any suitable direction, wherein such flick gesture 504 can trigger an in situ search. It is to be appreciated that although eight directions are illustrated, the subject innovation can implement any suitable number of flick gesture directions in order to activate a search. In one particular example, the flick gesture 504 can be recognized along eight cardinal compass directions”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 8, Geelen, Hinckley, Casparian and Best teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Geelen, Hinckley, Casparian and Best teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Geelen, Hinckley, Casparian and Best teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 11, Geelen, Hinckley, Casparian and Best teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Geelen, Hinckley, Casparian and Best teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Geelen, Hinckley, Casparian and Best teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Geelen, Hinckley, Casparian and Best teach a non-transitory computer-readable storage medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 18, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 20, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2008/0167809 A1) in view of Hinckley (US 2009/0058820 A1) and further in view of Casparian et al. (US 2009/0183098 A1) and further in view of Best et al. (US 2009/0313220 A1), as applied to claim 4 above, and further in view of Chu et al. (US 2008/0256457 A1).

As for dependent claim 7, Geelen, Hinckley, Casparian and Best teach the device as described in claim 4, but Geelen does not specifically teach wherein displaying the search input area in response to detecting the finger swipe gesture comprises displaying.  However, Hinckley teaches:
wherein displaying the search input area in response to detecting the finger swipe gesture comprises displaying [(e.g. see Hinckley paragraphs 0006, 0007) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … the in situ search component can utilize a graphic component that can generate an embeddable persistent graphical object with the flick gesture as a trigger. The embeddable persistent graphical object can be … a search query box for query input”].

Geelen, Hinckley, Casparian and Best do not specifically teach [displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display.  However, in the same field of invention, Chu teaches:
[displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display [(e.g. see Chu paragraphs 0033-0036, 0063 and Fig. 3) ”As shown there, a "slide sheet" 301 for advanced searching descends from a search toolbar when activated, either by the user selecting the "advanced search" button or merely rolling a cursor over the button … When a user has not selected the advanced search, the slide sheet remains hidden and when selected, appears to slide down from behind the toolbar … The transition might be consistent with other transitions of other dynamic pages, such as an animation, fade in, box in, etc.”].
Therefore, considering the teachings of Geelen, Hinckley, Casparian, Best and Chu, it would have been obvious to one having ordinary skill in the art at the time of the invention to add [displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display, as taught by Chu, to the teachings of Geelen, Hinckley, Casparian and Best because dynamic content delivery provided within a page using dynamic interface elements allows the user to remain on a page to view additional elements without taking the user away from the page (e.g. see Chu paragraphs 0038, 0039).

As for dependent claim 14, Geelen, Hinckley, Casparian and Best teach the method as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2008/0167809 A1) in view of Hinckley (US 2009/0058820 A1) and further in view of Casparian et al. (US 2009/0183098 A1) and further in view of Best et al. (US 2009/0313220 A1), as applied to claim 1 above, and further in view of Slothouber et al. (US 2008/0281583 A1).

As for dependent claim 21, Geelen, Hinckley, Casparian and Best teach the device as described in claim 1, but do not specifically teach wherein the second portion of content that corresponds to the respective result in the list of search results was covered by the soft keyboard prior to detecting the second input.  However, in the same field of invention, Slothouber teaches:
wherein the second portion of content that corresponds to the respective result in the list of search results was covered by the soft keyboard prior to detecting the second input [(e.g. see Slothouber paragraphs 0029, 0030 and Figs. 8-10) ”Other depicted key types may include, for example: a "Done" key 250 (which alternatively may be named "OK," … there is depicted an element of the Application Display 500 wherein a user is presented with three text-entry fields to use for conducting a Yellow Pages search according to an embodiment of the invention … Finally in FIG. 10, the user may have activated the "Done" key and "attorney" may be passed to the Yellow Pages Application 110 by the Text-Entry Widget 120 as the desired entry for the Category field 510 and thus may appear in the Yellow Pages Application Display 500”].  Examiner notes that soft keyboard is covering a second portion of content within the search interface.
Therefore, considering the teachings of Geelen, Hinckley, Casparian, Best and Slothouber, it would have been obvious to one having ordinary skill in the art at the time of the invention to add wherein the second portion of content that corresponds to the respective result in the list of search results was covered by the soft keyboard prior to detecting the second input, as taught by Slothouber, to the teachings of Geelen, Hinckley, Casparian and Best because it can provide a keyboard for devices that increases input speed and reduces input errors (e.g. see Slothouber paragraph 0003).

As for dependent claim 22, Geelen, Hinckley, Casparian and Best teach the method as described in claim 8; further, claim 22 discloses substantially the same limitations as claim 21.  Therefore, it is rejected with the same rational as claim 21.

As for dependent claim 23, Geelen, Hinckley, Casparian and Best teach the medium as described in claim 15; further, claim 23 discloses substantially the same limitations as claim 21.  Therefore, it is rejected with the same rational as claim 21.

Response to Arguments
Applicant's arguments, filed 28 February 2022, have been fully considered but they are not persuasive.

Applicant argues that [“this subject matter is supported by at least Figs. 5H and 5I of the application specification.” (Page 10)].

Examiner respectfully disagrees.  There is no written support for “displaying a second portion of content on the display that corresponds to the respective result in the list of search results” where the respective result in the list of results is not particularly defined.  The drawings, Figs. 5H-I, support one very specific scenario/embodiment where only the search result item that was partially covered by the soft keyboard has the ability to display additional content.  It is impermissible to import subject matter from the specification into the claim, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).  The claim language is written as "displaying a second portion of content on the display that corresponds to the respective result in the list of search results" without particularly identifying which result in the list of results is the respective result, which is broader than the narrow exemplary embodiment provided by applicant in the drawings.  For the broadest reasonable interpretation of this limitation, any displayed result presenting content can be the respective result in the list.  Looking at Figs. 5H-I, individual search results 5050-1, -2, -3, and -4 in the list do not show any support for having the ability to show additional content when the soft keyboard is closed.  Therefore, the broadest reasonable interpretation of the claim limitation is not supported by the written description and is new matter.  In this situation, the claim language needs to be precise regarding exactly which search result of the list content is being added onto in order to be fully supported by the specification and drawings.

Applicant argues that [“Casparian fails to disclose, at least, "in response to detecting the first input on the soft keyboard: ... ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters.” (Page 16).].

Examiner respectfully disagrees.  Examiner maintains that the changing of a first string of characters to a second string of characters on a respective key is non-functional printed matter and does not give the claim limitation patentable weight (see Response to Arguments paragraph 12 below).  Primary reference Geelen already establishes the ability of the user to select characters on the keyboard, cause those characters to be added to the search input area, searching on those characters, and provide a respective key to close the soft keyboard.  Geelen lacks the ability to change the label of this respective key.  However, Casparian shows that it is possible to change the label of keys on a soft keyboard and link them to a certain application profile/layout (see paragraphs 0020, 0024, 0036).  Finally, one of ordinary skill in the art, namely a software developer, would recognize that the keyboard profile and layout, including key labels, can be changed by the system in response to an event occurring that requires/requests the changing of the keyboard layout (e.g. running a search application).  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“[with regard to non-functional printed matter], changing the string of characters on a respective key indicates whether or not one or more search input characters have been selected. When the device detects that one or more search input characters have been selected, the respective key is displayed with the second string of characters, instead of the first string of characters, to indicate this selection.  Thus, the string of characters is functional beyond merely indicating the ‘function of the underlaying key.’” (Page 18).].

Examiner respectfully disagrees.  If the actual function of the underlying key was changed along with the string, then a functional relationship with the device would exist.  However, as the claim is currently written, the key merely serves as support for the printed matter.  Regardless of the string of characters displayed on the key, for example, cycling the displayed label between “Enter”, “Ok”, or “Search”, the respective key in the claim remains the same key and the function of the respective key and end result still remains the same when pressed (i.e. execute the function linked to the key).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174